Perlin, C.J. Claimant seeks recovery of damages incurred to property owned by it when two inmates escaped from the Kankakee State Mental Hospital in Kankakee, Illinois, on May 15,1967. The statutory provision under which the suit is brought provides as follows: “Whenever a claim is filed with the Department of Mental Health, the Department of Children and Family Services, the Department of Public Safety, the Youth Commission, or the Department of Youth, as the case may be, for damages resulting from personal injuries or damages to property, or both or for damages resulting from property being stolen, heretofore or hereafter caused by an inmate who has escaped from a charitable, penal, reformatory, or other institution over which the State of Illinois has control while he was at liberty after his escape, the Department of Mental Health, the Department of Children and Family Services, the Department of Public Safety, the Youth Commission, or the Department of Youth, as the case may be, shall conduct an investigation to determine the cause and if it is found after investigation that the damage was caused by one who had been an inmate of such institution and had escaped, the Department or Commission may recommend to the Court of Claims that an award be made to the injured party and the Court of Claims shall have the power to hear and determine such claims.” (Chapter 23, §4041, Illinois Revised Statutes, 1967.) The record contains reports that inmates, Patrick Henry Wright and Edward Patterson had escaped from the Kankakee State Mental Hospital on May 14,1967, and were returned May 15, 1967; and that Patterson admitted going during the time of escape to the Kankakee airport, stealing a pickup truck and with it smashing into two airplanes, damaging the truck and one of the airplanes. Mr. Willard Rusk testified that he was the president of Rusk Aviation, Inc. on May 15, 1967, which company was acting as broker for one D-18 S twin engine Beachcraft airplane. There is no dispute over the facts. It appears that the inmates took a 1961 Chevrolet service truck owned by claimant and backed it into the tail section of the aircraft, causing damage in the amount of $4,125.00 which was the actual cost of repairs for the aircraft and $134.12 for the pickup truck. Respondent has recommended that the awards in the aforesaid amounts be granted. Claimant is hereby awarded the sum of $4,259.12.